Ludeliu», C. J.
This is a suit under the intrusion-into-office act for the offices of mayor and councilmen of Natchitoches.
The defendants excepted to the jurisdiction of tho court and to tho improper joinder of parties, etc.
We think tho plea to the jurisdiction of the lower court should have been maintained as to tho suit against the councilmen.' There is no pay attached to said office, and nothing to show that the amount in dispute as to said office exceeds five hundred dollars. It is, however, different as to the office of mayor. The allegation and proof is that the term of office in dispute is eighteen months and the salary is four hundred dollars per annum, making the amount in dispute six hundred dollars. On the merits-, the proof shows that the relator, Simmons, is entitled to the office of mayor of Natchitoches.
It is therefore ordered, adjudged, and decreed that the verdict óf the *343jury be set aside, that the judgment of the district court be reversed, and that there be judgment dismissing the demand of tho State and the relators for the offices of councilmen, with costs of tho lower court; and that there be judgment in favor of the State and relator, Simmons, decreeing him to be entitled to the office of mayor of the city of Natchi-toches, and for costs in both courts.
Rehearing refused.